DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the phrase, “a determination unit configured to, based on whether or not a pulse applied to the stepping motor before the normal drive pulse is the fixed pulse, determine whether or not to add a degaussing pulse is applied to the normal drive pulse, the degaussing pulse being a pulse for canceling a residual magnetic flux generated in the stator when the fixed pulse” is unclear as it is incomplete. Examiner is unclear as what happens when the fixed pulse…?
Depended claims 2-8 and 10 are rejected as they depend from rejected claim 1

As to claim 11, the phrase, “based on whether or not a pulse applied to the stepping motor before the normal drive pulse is the fixed pulse, determining whether or not to add a degaussing pulse is applied to the normal drive pulse, the degaussing pulse being a pulse for canceling a residual magnetic flux generated in the when the fixed pulse” is unclear as it is incomplete. Examiner is unclear as what happens when the fixed pulse…?
Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 10,498,270 B2 and Takeda hereinafter) in view of Saito (US 10,511,248 B2).
As to claim 9, A stepping motor control device configured to drive a stepping motor by applying a normal drive pulse or a fixed pulse having an energy larger than that of the normal drive pulse, the stepping motor including:
a stator provided with a rotor through hole;
a rotor rotatably arranged in the rotor through hole; and
a coil provided on the stator,
the stepping motor control device comprising:
a drive voltage determination unit configured to, based on whether or not a pulse applied to the stepping motor before the normal drive pulse is the fixed pulse, determine a voltage of the normal drive pulse; and
 a drive control unit configured to, based on a determination result of the drive voltage determination unit, drive the stepping motor with the normal drive pulse.
(Takeda teaches (figs.1-9, (col.3, lines 43-55)) a stepping motor control device 10 (fig.1) configured to drive a stepping motor 20 by applying a normal driving pulse (see figs.2-9) or a fixed pulse such as a holding pulse having an energy larger than that of the normal drive pulse as holding driving voltage is 12V at high level pulse (see figs.2, 3-4, 6) than 0V for low level pulse in the normal driving pulse (fig.2-9), the stepping motor 20 including:
a stator provided with a rotor (see (col.3, lines 43-55));
a rotor rotatably arranged (see (col.5, lines 19-25)); and
a coil [A-phase/B-phase coil] provided on the stator (see figs.1-2, (col.3, lines 43-55)),
the stepping motor control device 10 (fig.1) comprising:
a drive voltage determination unit such as control circuit 30 (figs.3-4, (col.7, lines 5-67, col.8, lines 1-33)) configured to, based on whether or not a current pulse applied to the stepping motor 20 before the normal driving current pulse is the fixed pulse such as holding current pulse (see figs.2/6, e.g. PWM driving voltage (V) determination (fig.3) based on whether holding current control or normal driving current control processing via CPU 31 using feedback current measurement 32, see figs.1-4, 6), CPU 31 (fig.1) determine a PWM voltage of the normal drive pulse in the normal driving current control (see fig.2/6); and

Takeda does not mention a stator provided with a rotor through hole; 
a rotor rotatably arranged in the rotor through hole.
Saito teaches a stepping motor 1 (see fig.1A, (col.4, lines 10-40), (col.5, lines 60 -63)) having a stator 11 provided with a rotor through hole 115;
a rotor 15 rotatably arranged in the rotor through hole 115 (see fig.1A, (col.5, lines 60-63)).
It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have a stator provided with a rotor through hole and a rotor rotatably arranged in the rotor through hole of Saito in the system of Takeda because energy needed for rotating a rotor is saved (see Saito, (col.1, lines 29-35))
Citation of Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fujimori et al. (US 10,734, 932 B2) teaches (figs.1-11, abstract) control of a motor 3 including hold control, fixed excitation control , motor stopping and forced commutation control (figs.3, 7-8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			09/15/2021